IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            :   No. 2571 Disciplinary Docket No. 3
                                            :
DAN HAENDEL                                 :   Board File No. C1-18-932
                                            :
                                            :   (District of Columbia Court of Appeals,
                                            :   No. 18-BG-522)
                                            :
                                            :   Attorney Registration No. 24743
                                            :
                                            :   (Out of State)



                                         ORDER

PER CURIAM


       AND NOW, this 29th day of March, 2019, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline, Dan

Haendel is disbarred from the practice of law in the Commonwealth of Pennsylvania. He

shall comply with all the provisions of Pa.R.D.E. 217.